Appeal from an order and judgment of the Supreme Court at Special Term (Lee, Jr., J.), entered September 14, 1984 in Delaware County, which partially granted defendant’s motion for summary judgment dismissing the complaint.
Order and judgment affirmed, with costs, upon the opinion of Justice David F. Lee, Jr., at Special Term. We add only that we reject plaintiffs contention that the Special Term Justice should have recused himself since that issue has not been preserved for our review. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.